Citation Nr: 1509949	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from August 1976 to February 1980 and from March 1981 to June 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran had originally requested hearing before the Board; however, in June 2008, he withdrew that request.  See 38 C.F.R. § 20.704 (2014).

The Board remanded the case for further development in October 2011 and November 2013.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board previously remanded the case in November 2013 to obtain an additional medical opinion that addressed the Veteran's reported history of snoring and provided an opinion as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea manifested during or is otherwise related to service.  Although a VA examiner provided an opinion in January 2014, this opinion only discussed when the Veteran's snoring was first documented in the medical record and did not address the significance of the Veteran's statements concerning when he first experienced snoring.  

Moreover, the Board notes that the VA examiner based the January 2014 opinion on the fact that the Veteran was not diagnosed with sleep apnea until 2007.  However, there are earlier VA treatment records assessing the Veteran as having sleep apnea in October 2006, even though a sleep study was not performed until May 2007.

In light of this evidence, the Board finds that a remand is required to obtain an adequate medical opinion that complies with the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated since December 2007.

2.  The AOJ should notify the Veteran that he may submit lay statements from individuals that witnessed his snoring or other sleep problems in service or during the time between his military service and his first diagnosis.  

3.  After completing the preceding development, the Veteran's claims file should be returned to the January 2014 VA examiner or, if she is unavailable, to another suitably qualified examiner, for the purposes of obtaining a medical opinion as to the etiology of the Veteran's sleep apnea.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should note that there are VA treatment records assessing the Veteran as having sleep apnea in October 2006, even though a sleep study was not performed until May 2007.

The examiner should specifically consider the Veteran's statements that he snored during active service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea manifested in service or is otherwise causally or etiologically related to his military service.  

In rendering this opinion, the examiner should address the Veteran's contention that his snoring began during active service in 1987.  The examiner should explain whether the Veteran's report of snoring represents an early manifestation of his later diagnosed sleep apnea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above action and any other development as necessary, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

